Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 05/07/2021. Claims 1, 8 have been amended. Claims 4, 11 have been cancelled. Claims 1-3, 5-10, 12-14 are presented for examination. Claims 1, 8 are independent claims.

Allowable Subject Matter
Claims 1-3, 5-10, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record, Sin et al (US 2007/0150193 A1), alone or in combination with, Gummadi et al (US 2018/0048700 A1), Toya (US 2002/0022452 A1), Lemberger et al (US 10,594,990 B1), Stenmark (US 2005/0009563 A1), fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “when the communication unit sends the positioning information of the electronic device to the base station, a transmission power of the communication unit is 2 watts; and when the communication unit sends the high-frequency signal carrying the positioning information of the electronic device to the communication satellite, the transmission power of the communication unit is 20 watts” in claim 1 and similar .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/HUNG K DU/Examiner, Art Unit 2647